DETAILED ACTION
Introduction
This office action is in response to applicant’s amendment filed 11/19/2020. Claims 1-3, 5, 7-9, 11-18 and 20-31 are currently pending and have been examined. There is no claim to foreign priority.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
In claim 1, line 6, replace “operative word , wherein” with - -operative word, with- -.
Allowable Subject Matter
Claims 1-3, 5, 7-9, 11-18 and 20-31 are allowed.
The following is an examiner’s statement of reasons for allowance:

Newndorp teaches a virtual assistant/agent operation in multi-device environments including natural language commands and routing.
Nishant teaches routing a communication to a live agent based on agent profile for handling a particular communication based upon intent and agent knowledge, calculating, training of intent analysis and evaluation. 
Wang teaches an intelligent embedded self-help service scoring and ranking intent possibilities based on meanings. 
Huang teaches a user interface with a network router that connects different devices based on user communication and intent.
Tang teaches providing action recommendations associated with an internet of things. 
 None of the above references teach alone or in obvious combination: 
Regarding claim 1, “A computer-implemented method comprising: 

parsing the communication to identify an operative word, wherein the operative word is related to an available action associated with a user device;
identifying a pre-defined intent associated with the operative word, wherein the pre-defined intent defines the action associated with the user device;
automatically determining a quality of an association between the communication and the predefined intent, wherein determining the quality of the association includes applying a formula to calculate the quality;
retrieving two or more agent profiles, wherein an agent profile corresponds to an agent associated with a terminal device;
selecting an agent profile from the two or more agent profiles, wherein the agent profile is selected based on a correlation of the agent profile to the pre-defined intent and the quality of the association between the communication and the pre-defined intent, and wherein communications are routed to a terminal device associated with the selected agent profile;
establishing a communication session between the user device and the terminal device associated with the selected agent profile; and
wherein additional communications between the user device and the terminal device are exchangeable over the communication session.”
Independent claims 7 and 14 set forth similar limitations as independent claim 1, and are thus allowed based on similar reasons and rationale.
Dependent claims 2, 3, 5, 8-9, 11-13, 15-18 and 20-31 are allowed, as they depend from their respective allowed parent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAMONT M SPOONER whose telephone number is (571)272-7613.  The examiner can normally be reached on 8:00 AM -5:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Washburn can be reached on (571)272-5551.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




2/26/2021